Title: From George Washington to Lewis Garanger, 27 April 1781
From: Washington, George
To: Garanger, Lewis


                        
                             27 April 1781
                        
                        Monsieur Lewis Garanger Capt. of Bombardiers in the Army of France entered the American service with the Rank
                            of Captain in the Army of the United States in December 1778—from which time he has waited an opportunity of being
                            employed in the particular line of his profession, but none having occurred he has requested and obtained liberty to
                            return to France.
                        Capt. Garanger has ever been extremely sollicitous to render himself servicable and has upon several
                            occasions behaved with address and bravery as appears by the Certificates of Major Genl Howe and Colonel Armand Marquis de
                            Rouerie under whom he immediately served at those times. Given at Head Quarters at New Windsor State of New York the 27th
                            day of April 1781.
                        
                            G.W.
                        
                    